             Case 3:20-cr-00415-JO     Document 1       Filed 09/08/20     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

UNITED STATES OF AMERICA                                     00415-JO
                                                    3:20-cr-_____________

                v.                                  INFORMATION

CHUNG TUNG LIM,                                     21 U.S.C. §§ 856 and 853

                Defendant.

                     THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                             (Maintaining Drug-Involved Premises)
                                (21 U.S.C. §§ 856(a)(1) and (b))

       In or about June 2018, in the District of Oregon, and elsewhere, CHUNG TUNG LIM,

defendant herein, did unlawfully and knowingly rent and maintain a residence located in the City

of Portland for the purpose of manufacturing and distributing marijuana, a Schedule I controlled

substance;

       In violation of Title 21, United States Code, Sections 856(a)(1) and (b).

////

////

////

////

////

////




Information                                                                                 Page 1
                                                                                    Revised April 2018
           Case 3:20-cr-00415-JO         Document 1       Filed 09/08/20     Page 2 of 2




                                 FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States,

pursuant to 21 U.S.C. § 853, any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of the aforesaid violations and any property used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of said violations.

Dated: September 8, 2020                               Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney


                                                       s/ William M. Narus
                                                       WILLIAM M. NARUS CAB #243633
                                                       Assistant United States Attorney




Information                                                                                   Page 2
